 

CONSULTING AGREEMENT

 

This CONSULTING AGREEMENT is made and entered into this 24th day of  September
2012 (the “Commencement Date”) by and between EOS Petro Inc., a Delaware
corporation (hereinafter referred to as “EOS”), and Plethora Enterprises, LLC
(hereinafter referred to as “Plethora”), and hereinafter collectively referred
to as the “Parties.”

 

WITNESSETH:

 

WHEREAS EOS is a company that is engaged in the business of oil exploration and
drilling and associated business activities;

 

WHEREAS Nikolas Konstant, managing member of Plethora, is the founder and
chairman of EOS and the settlor and principal beneficiary of the Plethora Trust,
a Delaware statutory trust that is the principal stockholder of EOS;

 

WHEREAS Mr. Konstant does not have an employment agreement or other compensation
agreement with EOS;

 

WHEREAS Plethora, including through its managing member Mr. Konstant, has
special abilities and experience in the areas of general business management,
business development, corporate strategy and asset funding for operating
companies and emerging growth enterprises, and in particular companies active in
the energy field;

 

WHEREAS, in addition to Mr. Konstant’s service as a board member of EOS, for
which he will be entitled to be compensated as any other director of EOS,
Plethora has agreed to provide active, ongoing consulting services to EOS to
assist and interact directly with EOS management in developing general business
expansion strategies and implementation plans therefor, structuring and
implementing board organization and management composition and oversight,
actively participating in managing certain aspects of management, and pursuing
asset and project finance funding and optimization for oil/gas properties, land
right acquisition, exploration, development, and production (the “Services”);
and

 

WHEREAS the Parties hereto desire define and establish their relationship in
writing and the circumstances under which Plethora shall provide the Services to
EOS and be compensated by EOS therefor, all on the terms and conditions set
forth in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter contained,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties hereby agree as follows:

 

1.        CONSULTING SERVICES. EOS hereby retains Plethora to provide the
consulting support and advisory Services through the terms outlined by this
Agreement and Plethora hereby agrees to provide such Services, subject to the
terms and conditions set forth in this Agreement. Plethora shall devote such of
its time and effort as it determines is reasonably necessary and appropriate to
provide the Services under this Agreement. While Plethora shall not be
restricted from engaging in other business activities during the Term of this
Agreement, Plethora shall not provide Services to any entity that directly
competes with EOS during the Term of this Agreement. In addition to the Services
outlined above, Services shall include the following:

 

Page 1 of 9

 

  

·Strategic Advisor: Plethora, primarily through Nikolas Konstant, managing
member of Plethora, will serve as a “strategic advisor” to EOS. This will be in
addition to Mr. Konstant serving as a member and Chairman of the board of
directors (note – Mr. Konstant’s role as a board member will be structured
consistent with all other members of the board and he will be compensated as a
board member similarly to all other members of the board). As a strategic
advisor, Plethora will provide strategic advice to EOS in developing general
business expansion strategies and implementation plans therefor.

 

·Board Coordination, Recruitment and Management:

 

oPlethora will provide advice to EOS in structuring and implementing board
organization and management composition, including, if desired by EOS, the
identification and, in coordination with additional professionals, recruitment
of individuals to serve on the board of EOS.

 

oPlethora will provide advice to EOS regarding appropriate corporate structures
and procedures for oversight and administration of board meetings and oversignt
of management.

 

·Acquisitions:

 

oAcquisition Assessment – Plethora will assist EOS with its assessment of all
new acquisitions targeted by EOS. Plethora will lead in the detailed evaluation
consistent with classic Harvard Business Review outline form and prepare an
appropriate report for the EOS board with the EOS’s recommendation in accordance
with agreed standards.

 

oAcquisition Negotiations – Plethora will assist and/or lead the negotiation
process of targeted acquisitions at the direction of EOS. Assistance shall
include travel (at the expense of EOS in accordance with corporate policies and
procedures) and face-to-face meetings with representatives of targeted
acquisitions.

 

oAsset Acquisitions – Plethora will assist EOS with its assessment of any
targeted oil/gas properties, land rights, works, and associated asset
acquisitions contemplated by EOS, including on-site assessments of new market
territories and acquisition targets. Assistance shall include travel (at the
expense of EOS in accordance with corporate policies and procedures) and
face-to-face meetings with representatives of targeted acquisitions.

  

Page 2 of 9

 

 

·Financing:

 

oAssist, support and/or lead EOS efforts to secure energy/project financing to
move forward with the acquisition and development of oil/gas properties, land
rights, works, and other asset acquisitions, exploration, and production.

 

oPlethora will help identify, target and lead discussions with targeted
energy/project finance partners. Assistance shall include travel (at the expense
of EOS in accordance with corporate policies and procedures) and face-to-face
meetings with representatives of targeted financial partners.

 

·Other specific assignments requested by EOS and agreed by Plethora to be
reasonably within the Services.

 

2. PURPOSE. The purpose of this arrangement is to carry on any and all such
other activities as may be necessary or appropriate to provide the Services
outlined above and to support the growth and operation of the business of EOS.

 

3. OFFICE, SUPPLIES AND EXPENSES. While it is not anticipated that Plethora
representatives will need to work extensively from EOS offices, Plethora is
prepared to provide any on-site work as required, and EOS shall provide any
necessary office space to allow Plethora to conduct any on-site work that may be
required to perform the Services outlined herein.

 

In addition to the fees payable hereunder, EOS shall advance to or reimburse
Plethora for any and all expenses to be incurred in connection with the
Services. No single expense in excess of $5,000 (exclusive of business-related
travel) will be incurred without EOS approval, such approval not to be
unreasonably withheld or delayed, EOS acknowledging that the incurrence of
expenses may be required in order to capitalize on an EOS opportunity, and that
under no circumstances will Plethora be expected to incur any expense on behalf
of EOS or in respect of any opportunity (or to pursue any opportunity) without
such expenses being previously advanced or promptly reimbursed. Expense approval
may be provided via any reasonable means, including email transmission, and
reimbursement shall be made by EOS within 15 days of submittal by Plethora of a
Plethora invoice therefor, regardless of how compensation is structured at such
time.

 

Page 3 of 9

 

 

4. TERM. The Agreement shall commence on the Commencement Date and shall
continue for an initial term of sixty (60) months from the last day of the
calendar month in which the Commencement Date occurs. Unless either of the
Parties delivers a notice of termination to the other Party, on the last day of
each month of the term, the term shall be extended for an additional month, so
that, absent the delivery of a notice of termination, the term of this Agreement
shall perpetually be sixty (60) months. The term of this Agreement, as extended
pursuant to this Section 4 is referred to herein as the “Term.” Any notice shall
be in writing and shall be delivered by United States certified mail and shall
be effective upon receipt. Notwithstanding the foregoing, the Term may be
terminated by Plethora for EOS’s breach and may be terminated by EOS if after
the Commencement Date (a) the principal Plethora representative performing
Services is convicted of a felony involving moral turpitude, (b) the principal
Plethora representative performing Services, in carrying out Plethora’s duties
under this Agreement, is guilty of continued willful gross neglect or continued
willful gross misconduct resulting, in case of either clause (a) or clause (b),
in material economic harm to EOS, unless such act, or failure to act, was
believed by such person or Plethora in good faith to be in the best interests of
EOS or any affiliate, or (c) upon the death or permanent disability of Nikolas
Konstant, provided that the Term may only be terminated in the event of
disability if EOS has provided disability insurance for Mr. Konstant in a manner
satisfactory to Plethora and such disability insurance carrier has acknowledged
coverage. In the event of any termination by EOS, within 30 days of the
effective date of such termination, EOS shall pay to Plethora a termination fee
equal to the product of 36 and the arithmetic mean of the Monthly Fee for the
four months prior to the month in which such termination is effective. In any
case described in this paragraph, Plethora shall be given written notice
authorized by a vote of at least a majority of the members of the board that EOS
intends to terminate the Term pursuant to this paragraph. Such written notice
shall specify the particular act or acts, failure to act, or event that is or
are the basis for the decision to so terminate the Term. Plethora shall be given
the opportunity within 30 days of the receipt of such notice to have
representatives meet with the board to defend such act or acts or failure to act
or address such event (if disability), and Plethora shall be given 30 days after
such meeting to correct such act or failure to act or dispute EOS’s right to
terminate the Term based on such disability. Upon failure of Plethora, within 30
days, to correct such act or failure to act or address such disability, the Term
shall automatically be terminated under this paragraph. Anything herein to the
contrary notwithstanding, if, following a termination of Term based upon the
conviction of the principal Plethora representative performing Services for a
felony, such conviction is overturned on appeal or if following any
determination of permanent disability Mr. Konstant is determined to no longer be
disabled, Plethora shall be entitled to the payments and the economic equivalent
of the benefits Plethora would have received if the Term had not been terminated
(i.e., payment of all compensation and entitlement to all benefits and
perquisites for not less than the 60 succeeding months).

 

5. MINIMUM MANPOWER COMMITMENT. Plethora will provide the Services in such
manner as Plethora deems is necessary and appropriate to meet the requirements
of the Services as outlined above; provided, however, that Plethora personnel
shall not be required to devote more than 20 hours in aggregate per working week
to performing such Services, but shall otherwise be reasonably available to EOS
to enable the performance of Plethora’s services hereunder. Plethora personnel
shall primarily interact with and report solely to EOS’s Chief Executive Officer
and/or board of directors. At a minimum Plethora commits to one in-person
meeting per month – preferably in a manner that shall integrate with other
Plethora travel activity to maximize efficiency and to minimize travel expense
to EOS. In addition, Plethora recommends holding a standing conference call on
two afternoons each week to review general strategy. At other times, Plethora
will provide regular email updates along with a more formal Monthly Report.

 

Plethora will also provide availability for approximately one to two strategy or
project finance meetings/trips per month on behalf of EOS (on a customary
expense basis, albeit, Plethora will always try to combine travel with other
business initiatives to reduce cost to EOS).

 

Page 4 of 9

 

 

6. COMPENSATION. As compensation for the Services, EOS will pay to Plethora the
following:

 

·Monthly Fees – Commencing with the month in which the Commencement Date occurs,
and for the remainder of the Term, EOS shall pay to Plethora, as compensation
for the Services, a monthly fee as provided in this subparagraph (the “Monthly
Fee”). The Monthly Fee shall initially be $30,000 per month. The Monthly Fee
shall be paid on the 15th of each month; provided, however, that payment of the
Monthly Fee shall be deferred (but not abated) until the first month following
the month in which EOS has either (A) successfully raised and funded a
cumulative total of at least $2.5 million in corporate equity or (B) become cash
flow positive on a monthly basis for at least two consecutive months. For
purposes of the next sentence, each month EOS and Plethora, in consultation with
EOS’s accountants, shall calculate the EBITDA of EOS for the 12-month period
(“LTM”) ended two months prior to the month of calculation (e.g., in March of a
year the calculation of LTM will be for the 12 months ended in January of that
year). In the month in which the EBITDA of EOS for the LTM meets or exceeds any
of $6 million, $12 million or $20 million the Monthly Fee shall be adjusted to
equal one-twelfth (1/12th) of ten percent (10%) of the LTM EBITDA. Such adjusted
Monthly Fee shall in each case remain in effect unless and until LTM EBITDA
shall go above or fall below the next higher or lower LTM EBITDA provided for
above, provided that the Monthly Fee shall in no event be reduced below $30,000.
For example, if the Monthly Fee has been adjusted as a result of LTM EBITDA
exceeding $12 million, the Monthly Fee will not be adjusted downward until LTM
EBITDA has gone below $6 million, at which time the Monthly Fee would be
adjusted based on such LTM EBITDA. Once deferred, Monthly Fee amounts that have
been deferred will then become payable (as provided in this paragraph) once
Monthly Fees are no longer to be deferred as provided in this paragraph. The
deferred Monthly Fee amount will then be paid concurrently with the current
payment of applicable non-deferred Monthly Fees, with $15,000 of the deferred
Monthly Fee amount being paid each month, in addition to the then-applicable
non-deferred Monthly Fee, until the entire deferred Monthly Fee amount has been
paid in full.

 

·Growth Fees – In addition to the Monthly Fee, EOS shall pay to Plethora a fee
based on the growth of EOS. Concurrent with the closing of any acquisitions or
dispositions, EOS shall pay to Plethora a fee equal to one percent (1%) of the
aggregate consideration paid in such transaction (which shall include debt
assumed), with a minimum fee of $60,000 per transaction (regardless of size).

 

7. PERQUISITES. During the Term, Plethora personnel principally providing
Services under this Agreement shall be entitled to any executive perquisites
made available to EOS’s chief executive or equivalent officer(s) in accordance
with the terms and provisions of such arrangements. Such perquisites may
include, without limitation, automobile allowances, healthcare, initiation fees
and dues for club memberships and financial or tax advisory services. In
addition to such perquisites, EOS shall reimburse Plethora for all legal
expenses incurred in connection with this Agreement and the Consulting
Agreement, including its negotiation, preparation, performance, or
interpretation.

 

Page 5 of 9

 

 

7. REPRESENTATIONS AND WARRANTIES. The Parties hereby represent and warrant to
each other that they have full power and authority to execute, deliver and
perform the terms and provisions of this Agreement. This Agreement constitutes
the legal, valid and binding obligation of the Parties enforceable in accordance
with its terms, except to the extent that the enforceability hereof may be
limited by bankruptcy or similar laws relating to or limiting creditors’ rights
generally or by equitable principles (regardless of whether enforcement is
sought in equity or at law). EOS represents and warrants to Plethora that this
Agreement has been ratified and approved by the independent members of the EOS
board of directors.

 

8. PLETHORA LIABILITY AND INDEMNIFICATION. In the absence of willful misconduct
on the part of Plethora or Plethora’s material breach of this Agreement,
Plethora shall not be liable to EOS or any officer, director, employee, agent,
representative, stockholder or creditor of EOS for any action or omission of
Plethora or any of its officers, directors, employees, agents, representatives,
members or affiliates (“Representatives”) in the course of, or in connection
with, rendering or performing any Services hereunder. EOS hereby agrees to
indemnify and hold harmless Plethora and its Representatives against any and all
losses, claims, damages obligations, penalties, judgments, awards, liabilities,
costs, expenses and disbursements (and all actions, suits, proceedings and
investigations in respect thereof and any and all reasonable legal or other
costs, expenses and disbursements in giving testimony or furnishing documents in
response to a subpoena or otherwise), including, without limitation, the
reasonable costs, expenses, and disbursements, as and when incurred, of
investigating, preparing, or defending any such action, proceeding or
investigation (whether or not in connection with litigation to which Plethora or
any of its Representatives is a party) (collectively, the “Liabilities”) arising
out of or in connection with the activities contemplated by this Agreement, so
long as such Liabilities; provided, however, that this provision shall not apply
to any Liabilities to the extent found by a court of competent jurisdiction to
have resulted from the willful misconduct or material breach of this Agreement
by Plethora. Each person entitled to indemnification under this Agreement (the
“Indemnified Party”) shall give notice to EOS (the “Indemnifying Party”) with
reasonable promptness after such Indemnified Party has actual knowledge of any
claim of Liability as to which indemnity may be sought. Notwithstanding the
foregoing, the failure of any Indemnified Party to give notice as provided
herein shall not relieve the Indemnifying Party of its obligations under this
Section 8. Upon receipt of such notice, the Indemnifying Party shall conduct the
defense of such claim or any litigation resulting there from. The Indemnified
Party may, however, participate in such defense at such Indemnified Party’s sole
expense, unless Indemnified Party is advised by counsel that there is a conflict
of interest in Indemnifying Party’s counsel representing Indemnified Party, in
which case such Indemnified Party’s counsel may conduct the defense of such
claim at Indemnifying Party’s expense. The Indemnified Party shall furnish such
information regarding the claim in question as the Indemnifying Party may
reasonably request in writing in connection with the defense of any such claim
and litigation resulting there from.

 

9. INDEPENDENT CONTRACTORS. Plethora shall perform its services hereunder as an
independent contractor and not as an employee of EOS or an affiliate thereof. It
is expressly understood and agreed to by the parties hereto that Plethora shall
have no authority to act for, represent or bind EOS or any affiliate thereof in
any manner, except as may be agreed to expressly by EOS in writing from time to
time. The Parties acknowledge Mr. Konstant’s role as a director and Chairman of
EOS and the foregoing shall not alter his role in such capacity.

 

Page 6 of 9

 

 

9. MISCELLANEOUS PROVISIONS.

 

(a)        Governing Law. This Agreement shall be governed by, and construed in
accordance with, the law of the State of California, without giving effect to
the principles of conflicts of laws thereof.

 

(b)        Attorney Review. The Parties acknowledges that this Agreement will
have important legal consequences and imposes significant requirement on each
Party. Accordingly, the Parties acknowledge that they have considered retaining
or have retained legal counsel to review this Agreement and that each Party has
been provided with adequate time to obtain such review.

 

(c)        Arbitration. The Parties agree that in the event of any and all
disagreements and controversies arising from this Agreement such disagreements
and controversies shall be subject to binding arbitration before Alternative
Resolution Centers (“ARC”) as arbitrated in accordance with the then current
Commercial Arbitration Rules of ARC to be held in West Los Angeles, California
before one neutral arbitrator. Either Party may apply to the arbitrator seeking
injunctive relief until the arbitration award is rendered or the controversy is
otherwise resolved. Without waiving any remedy under this Agreement, either
Party may also seek from any court having jurisdiction any interim or
provisional relief that is necessary to protect the rights or property of that
Party, pending the establishment of the arbitral tribunal (or pending the
arbitral tribunal’s determination of the merits of the controversy). In the
event of any such disagreement or controversy, neither Party shall directly or
indirectly reveal, report, publish or disclose any information relating to such
disagreement or controversy to any person, firm or corporation not expressly
authorized by the other Party to receive such information or use such
information or assist any other person in doing so, except to comply with actual
legal obligations of such Party or unless such disclosure is directly related to
an arbitration proceeding as provided herein, including, but not limited to, the
prosecution or defense of any claim in such arbitration. The costs and expenses
of the arbitration (including attorneys’ fees) shall be paid by the
non-prevailing Party or as determined by the arbitrator. The Parties are hereby
waiving any claims against each other party for any activities or prior business
transactions between the parties to date. This paragraph shall survive the
termination of this Agreement.

 

(d)        Entire Agreement. This Agreement contains the entire agreement and
understanding between the parties and merges and supersedes any prior
understandings or agreements, whether written or oral. The provisions of this
Agreement shall be amended or waived only with the written consent of both
parties hereto. No other course of dealing between the Parties or any delay in
exercising any rights hereunder will operate as a waiver of any rights of either
Party under this Agreement.

 

(e)        Successors and Assigns. This Agreement shall be binding upon, inure
to the benefit of, and shall be enforceable by Plethora and EOS and their
respective successors and permitted assigns.

 

Page 7 of 9

 

 

(f)        Nonwaiver of Rights. The failure of either Party to (i) enforce any
of the provisions of this Agreement or any rights with respect thereto or (ii)
exercise any election provided for herein shall in no way be a waiver of such
provisions, rights or elections or in any way affect the validity of this
Agreement. The failure of either Party to exercise any of said provisions,
rights or elections shall not preclude or prejudice such Party from later
enforcing or exercising the same or any other provision of this Agreement or any
rights or elections which it has hereunder.

 

(g)        Notices. Except as otherwise expressly provided in this Agreement,
all notices and other communications under this Agreement shall be in writing
and shall be deemed effective and given upon actual delivery, if delivered by
hand, or via email transmission with a confirmation provided by the other Party.
Notices may also be sent via one (1) business day after the date sent by
nationally recognized overnight courier service, telex or facsimile
transmission, or five (5) business days after the date sent by registered or
certified mail, return receipt requested, postage prepaid, addressed in each
case, to the following addresses:

 

(i)if to EOS:

 

EOS Petro, Inc.

2049 Century Park East, Suite 3670

Los Angeles, CA 90067

Attn: CEO

+1 310 552 1556 (fax)

ceo@eospetro.com

 

(ii)if to Plethora:

 

Plethora Enterprises, LLC

2049 Century Park East, Suite 3670

Los Angeles, CA 90067

Attn: Nikolas Konstant

+1 310 552 1556 (fax)

nkonstant@princevillegroup.com

 

(h)        Assignability. This Agreement may be assigned to any wholly owned
affiliate of either Party to this Agreement. Neither this Agreement nor any
right, remedy, obligation or liability arising hereunder or by reason hereof
shall be assignable by either Party to any third party without the prior written
consent of the other party hereto.

 

(i)        Severability. If any provision of this Agreement or the application
of any such provision to any person or circumstance shall be held invalid,
illegal or unenforceable in any respect by a court of competent jurisdiction,
such invalidity, illegality or unenforceability shall not affect any other
provision hereof.

 

(j)        Limitation of Liability. In no event shall either Party be liable to
the other Party for any indirect, special, punitive or consequential damages,
nor for any claim against the other Party made by any person or entity arising
from or in any way related to this Agreement or from the services provided by
hereunder, except for the liability and indemnification obligations set forth
under Section 8 hereof.

 

Page 8 of 9

 

 

(k)        Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which together shall be deemed to be one and the same
agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

  EOS Petro Inc.       By: /s/ Nikolas Konstant       Its: Chairman      
Plethora Enterprises, LLC       By: /s/ Nikolas Konstant       Its: Managing
Member

 



Page 9 of 9

